Citation Nr: 1451882	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to October 18, 2010, 70 percent disabling from October 18, 2010 to April 21, 2014, and 100 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to May 1968.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Pittsburgh, Pennsylvania.

In August 2010 and February 2014, the Board remanded the issue for further development.  After completing the requested development, the Agency of Original Jurisdiction (AOJ) returned the case to the Board for further appellate review.

The New York Division of Veterans Affairs has been actively involved in the Veteran's claim, but the record does not include any document granting that organization power of attorney to act on the Veteran's behalf.  The Board asked the Veteran to clarify his representation in a September 2014 letter and has received no response.  As a result, the Board finds that power of attorney still lies with the Veteran's prior representative, Disabled American Veterans.  See 38 C.F.R. § 14.631 (2014). 

The AOJ has granted the Veteran a disability rating of 100 percent for PTSD, effective April 21, 2014.  Because this is the maximum benefit the rating schedule permits, the issue of schedular evaluation after April 21, 2014 is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.  


FINDING OF FACT

For the entire period on appeal, the symptoms of the Veteran's PTSD most nearly approximated total occupational and social impairment.  


CONCLUSION OF LAW

For the entire period on appeal, with resolution of reasonable doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  

The Veteran seeks an increased evaluation for PTSD, currently evaluated as 30 percent disabling prior to October 18, 2010, 70 percent disabling from October 18, 2010 to April 21, 2014, and 100 percent disabling thereafter.

The Veteran has received four VA examinations regarding his PTSD; the most recent of these was on April 21, 2014 and the examiner found "Total occupational and social impairment."  Based on this finding, the AOJ granted the Veteran a 100 percent rating, effective April 21, 2014.  

Upon review of the totality of the record, the Board finds that the PTSD symptoms noted in all four VA examinations, as well as in the Veteran's treatment records and his testimony before the undersigned, are the same.  From the beginning of his treatment in 2005 to the present, the Veteran has shown severe social impairment, including avoidance of and difficulty relating to others as well as difficulty with employment.  He has consistently experienced nightmares, flashbacks, persistent intrusive thoughts, and significant issues with anger, anxiety, and depression.  Absent any meaningful way to distinguish between the Veteran's symptoms prior to and after April 21, 2014, and with the resolution of reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent is warranted for the entire period on appeal.   

Because a rating of 100 percent is the highest level the law allows, an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) cannot result in a greater benefit and referral of this issue for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 1155.

ORDER

For the entire period on appeal, a 100 percent rating for PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


